122 F.3d 1250
In re ROBERT L. HELMS CONSTRUCTION AND DEVELOPMENT CO.,INC., Debtor.UNSECURED CREDITORS' COMMITTEE, OF ROBERT L. HELMSCONSTRUCTION & DEVELOPMENT CO., in the Capacity ofa Member of the Unsecured Creditors'Committee in the Case ofRobert and PaulineHelms, Appellant,v.SOUTHMARK CORPORATION;  Helms Sales Committee;  Wade EllisTrust;  Helms Construction, Southmark Corporation;Helms Sales Committee;  Wade EllisTrust;  Helms Construction, Appellees.
No. 95-16781.
United States Court of Appeals,Ninth Circuit.
Aug. 20, 1997.

Prior report:  110 F.3d 1470.
HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.